     CASE 0:19-cv-01820-MJD-BRT Document 46 Filed 10/21/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

               Plaintiff,
                                                   Case No. 19-cv-1820 (MJD/BRT)
         v.

 NEWS CORPORATION, NEWS                            DEFENDANTS’ MOTION FOR
 AMERICA MARKETING FSI L.L.C., AND                 JUDGMENT ON THE
 NEWS AMERICA MARKETING IN-                        PLEADINGS
 STORE SERVICES L.L.C.,

               Defendants.


         Defendants News Corporation, News America Marketing FSI L.L.C., and News

America Marketing In-Store Services L.L.C., through their attorneys, move the Court for

judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). Defendants base this motion

on all of the files, records, proceedings of this action, the records and proceedings from

Civil File No. 04-4213, and the briefing and supporting materials, which will be filed and

served in accordance with the Federal Rules of Civil Procedure and Rule 7.1 of the Local

Rules.

Dated: October 21, 2019                    s/ Todd Wind
                                           Todd Wind (#0196514)
                                           Nicole M. Moen (#0329435)
                                           FREDRIKSON & BYRON, P.A.
                                           200 South Sixth Street, Suite 4000
                                           Minneapolis, MN 55402-1425
                                           Tel: 612.492.7000
                                           Fax: 612.492.7077
                                           twind@fredlaw.com
                                           nmoen@fredlaw.com
      CASE 0:19-cv-01820-MJD-BRT Document 46 Filed 10/21/19 Page 2 of 2



                                     William B. Michael (admitted pro hac vice)
                                     NY Bar No. 4296356
                                     PAUL WEISS RIFKIND WHARTON &
                                     GARRISON
                                     1285 Avenue of the Americas
                                     New York, NY 10019-6064
                                     Tel: 212.373.3648
                                     Fax: 212.492.0648
                                     wmichael@paulweiss.com


                                     Kenneth A. Gallo (admitted pro hac vice)
                                     NY Bar No. 430369
                                     Jane B. O’Brien (admitted pro hac vice)
                                     NY Bar No. 4484457
                                     Jeannie S. Rhee (admitted pro hac vice)
                                     District of Columbia Bar No. 464127
                                     PAUL WEISS RIFKIND WHARTON &
                                     GARRISON
                                     2001 K Street, NW
                                     Washington, DC 20006-1047
                                     Tel: 202.223.7356
                                     Fax: 202.204.7356
                                     kgallo@paulweiss.com
                                     jobrien@paulweiss.com
                                     jrhee@paulweiss.com


                                     Gerson A. Zweifach (admitted pro hac vice)
                                     District of Columbia Bar No. 349266
                                     WILLIAMS & CONNOLLY LLP
                                     725 Twelfth Street, N.W.
                                     Washington, DC 20005
                                     Tel: 202.434.5000
                                     Fax: 202.434.5029
                                     gzweifach@wc.com

                                     Attorneys for Defendants




68180815



                                      2
